WILLIAMS, Circuit Judge,
concurring in Circuit Judge BUCKLEY’S opinion:
I concur in Judge Buckley’s opinion, with a single reservation: I am frankly uncertain whether the interest of plaintiffs’ members in “the future availability of vehicles having a greater fuel efficiency than those GM and Ford would otherwise produce,” Buckley Op. at 848, meets currently prevailing standards for the constitutionally necessary minimum injury. If the standard is still an “identifiable trifle,” see United States v. Students Challenging Regulatory Agency Procedures, 412 U.S. 669, 689 n. 14, 93 S.Ct. 2405, 2417, n. 14, 37 L.Ed.2d 254 (1973), then I suppose the interest makes the grade. But as Judge Silberman points out, the Court has recently employed adjectives that seem more demanding: “distinct and palpable,” “particular [and] concrete,” “specific and objective,” all in contrast to injuries that are “conjectural [or] hypothetical,” “remote and unsubstantiated by allegations of fact,” or “abstract.” Silberman Op. at 876 (internal quotations omitted). Persuaded by Judge Buckley’s treatment of the causation and redressability element of constitutional standing, however, I refrain from an effort to resolve the point. One is reminded, again, of Professor Davis’s caustic remark that standing law suffers from “inconsistency, unreliability, and inordinate complexity.” 4 K. Davis, Administrative Law Treatise § 24.1 at 208 (2d ed. 1983).